DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 08/01/22. The applicant has overcome most of the objection and the 35 USC 112 rejection, and the rejections under Section 102 as set forth in the previous office action. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, the present claims are now finally rejected over a new ground of rejection as formulated hereinbelow and for the reasons of record: 

Claim Disposition and Election/Restrictions
Claims 98-114 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/04/22 and the 04/01/22 office action.
Claims 95-97 and 115-117 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/22 was considered by the examiner.

Claim Objections
Claim 116 is objected to because of the following informalities: new claim 116 has been misnumbered new claim 114. That is to say, there are two claims numbered 114 [i.e., “114. (withdrawn)” and “114 (New)”].  Appropriate correction is required. Note that he numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 95-97 and 115-117 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 95  recites the limitation "the battery module" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Since independent claim 95 contains an earlier recitation of "at least one battery module" in line 2, it is immediately unclear whether applicant refers to “the at least one battery module" per se, or to another/different “battery module”. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 117 recites the limitation "the electrochemical cell" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Since independent claim 95 contains an earlier recitation of "one or more electrochemical cells" in lines 2-3, it is immediately unclear whether applicant refers to “the one or more electrochemical cells " per se, or to another/different “electrochemical cell”. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
The language “lithium-stuffed garnet” in claim 116 (incorrectly identified as new claim 114) is of uncertain meaning, thereby rendering the scope of the claim indefinite. The foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite feature/material/substance. In this case, it is immediately unclear what is meant by lithium-stuffed garnet, what is the composition thereof and/or what constituent(s) is/are part of the claimed lithium-stuffed garnet. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

To the extent the present claims were understood by the examiner (see 112 rejections), please note the following art rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 95-97 and 115-117 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al 2015/0054460 in view of the publication WO 2015/062235 (heretofore WO’235).
As to claims 95-96, 117:
Epstein et al disclose that it is known in the art to make a container/enclosure comprising at least one battery module (0024-0026; 0028-0030; 0031; Figures 2 and 3a-c) including a plurality of battery cells 110 comprising a lithium-based negative electrode 112 and/or a solid-state polymer electrolyte separator 114 (0030-0031; 0073); a compressible/interconnect element (0024-0026; 0028-0030) and a fluid material used as a heat transfer fluid (i.e., liquid or gas: oil, water or air [0074]) placed inside the container/enclosure and between the surfaces of the container/enclosure and the battery cells/units (i.e., heat exchanger 142) (0024; 0029; 0033; 0072); a controller 70 or 28 controlling the a compressible/interconnect element to maintain isostatic pressure (i.e., certain degree of equilibrium between parts) within the battery module (0033; 0035-0041; 0043; 0027; 0043-0045; 0047); and/or to sense the pressure inside, i.e., the air pressure (0045).  

    PNG
    media_image1.png
    472
    579
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    547
    450
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    430
    621
    media_image3.png
    Greyscale

As to claim 97:
Epstein et al teach the disclosed battery module is placed on-board an electric vehicle 20 (0003; 0023; 0034; CLAIM 1 & 21; Figure 1). 
As to claim 116:
Epstein et al disclose a container/enclosure comprising at least one battery module (0024-0026; 0028-0030; 0031; Figures 2 and 3a-c) including a plurality of battery cells 110 comprising a lithium-based negative electrode 112 and/or a solid-state polymer electrolyte separator 114 (0030-0031; 0073). 
	Epstein et al disclose a container containing a battery module as described supra. However, the preceding reference does not expressly disclose the pressure sensor and the compressible element in electrical communication with at least one controller.  
As to claims 95 and 115:
	WO’235 discloses that it is known to make an electronic device comprising a container or an enclosure containing/enclosing a battery cell (Abstract; see page 4, line 30 to page 5, line 30; Figures 1 & 2A) wherein the electronic device housing/enclosure include a battery 110, at least one or more pressure sensors 120 which are electrically connected to controller 130 so that the pressure sensor is configured to collect/acquire pressure parameters of the surface of the battery, detect a magnitude relationship between the pressure parameter and a predetermined/pre-set threshold, and generate a control instruction for protecting the battery 110 (see page 4, line 30 to page 5, line 30; Figures 1 & 2A). Figure 2A depicts pressure sensors 120 uniformly disposed at different positions on the surface of the battery 110. In this case, since the present claims fail to define the specific structure and/or functionality of container, it is deemed that the electronic device housing/enclosure is sufficient to satisfy applicant’s broadly claimed invention as WO’235, indeed, teaches, a housing/enclosure/container housing, enclosing and/or containing a battery cell and pressure sensors placed on the surface of the battery for protecting the battery as instantly claimed. 

    PNG
    media_image4.png
    322
    364
    media_image4.png
    Greyscale
     
    PNG
    media_image5.png
    316
    346
    media_image5.png
    Greyscale

	In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to place the pressure sensor in electrical communication with at least one controller of WO’235 inside the container of Epstein et al, as instantly claimed, because WO’235 teaches that the specifically disclosed pressure sensor connected to the controller is configured to collect/acquire pressure parameters of the surface of the battery, to detect a magnitude relationship between the pressure parameter and a predetermined/pre-set threshold, and to generate a control instruction for protecting the battery, thereby achieving the effect of eliminating the safety hazard that exists when the battery is impacted or squeezed, and more fully protects the battery and the electronic equipment. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 
With respect to the compressible element being in electrical communication with at least one controller, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to place the compressible element of Epstein et al in electrical communication with at least one controller of WO’235, as instantly claimed, because in this particular case, it has been held that re-arrangement, reversal or duplication of parts is prima-facie obvious. Succinctly stated, fact that the claimed the compressible element (i.e., being in electrical communication with at least one controller) is structurally/functionally re-arranged or reversed to form a similar component having the same functionality is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed compressible element (i.e., being in electrical communication with at least one controller) was critical. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-I] Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts). 

Response to Arguments
Applicant’s arguments with respect to the foregoing claims have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although believed unnecessary due to the new ground of rejection, the examiner wishes to briefly address applicant’s argument concerning the compressible element not placed between an inner wall of the container and an outer wall of the one or more electrochemical cells and/or not in contact with the inner wall of the container. In this respect, Figure 2 of Epstein et al depicts compressible interconnectors/elements 36 placed inside the battery container 30a (i.e., between an inner wall of the container) between outer walls of electrochemical cells 32, thereby satisfying applicant’s broadly claimed requirement of being disposed between the inner wall of the container 30a and an outer wall of the one or more electrochemical cells 32. 

    PNG
    media_image1.png
    472
    579
    media_image1.png
    Greyscale

Further, in Figure 2, the compressible interconnectors/elements 36 placed at the bottom of the container 30a is in direct contact with the inner wall of the container; yet further, lateral walls/surfaces of the compressible interconnectors/elements 36 are also in direct contact with the inner wall of the container. Note that the present claims are wholly silent as to whether or not the compressible element directly or indirectly contacts the inner wall of the container as well as to the specific structure of the container, and the specific structural arrangement of the compressible element, the pressure sensor and the controller within the claimed container, if so intended and if it is critical for operational purposes. Notice further that the language configure to maintain an isostatic pressure on the one or more electrochemical cells adds nothing of significance to the structure and/or structural arrangement of the claimed invention. As such, applicant is kindly reminded that the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is substantially the same, performs substantially the same functionality, or is capable of performing the intended use, then it meets the claim. Moreover, 
Applicant is also reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  (emphasis supplied[Symbol font/0xAE]) Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Hence, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727